DARGAN, J.
The plaintiffs in error do not deny that the ■contract was legal, and also was founded on a sufficient consideration, as described in the declaration; but it is insisted that no damages could have resulted to the plaintiff from a breach of it, because the plaintiff did not aver, or show in his .declaration, that if the slave had been forthcoming, he could have taken legal proceedings to subject her to the payment of his debt. That he did not aver he could have issued an execution, or an attachment, whereby the slave could have been subjected to his debt.
The rule of law is well settled, that where there is a contract shown, and a breach of it, damages are implied from the mere breach, and the plaintiff must necessarily be entitled to *158some damages — to nominal damages, if nothing more. See ■Chit. Plead. 338. This declaration sets out a contract, and alledges a breach of it; the quantum of damages was for the jury to determine, under the evidence. The demurrer was properly overruled, as the law would imply damages from the breach alone.